UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): Ma rch 31 , 201 7 Commission File Number 000-8157 THE RESERVE PETROLEUM COMPANY (Exact name of registrant as specified in its charter) DELAWARE 73-0237060 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6801 Broadway Ext. , Suite 300 Oklahoma City, Oklahoma 73116-90 37 (405) 848-7551 (Address and telephone number, including area code, of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13c-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . (b) On March 31, 2017, John M. McLain resigned as a director of The Reserve Petroleum Company for personal reasons. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. /s/ Cameron R. McLain Cameron R. McLain Principal Executive Officer Date: April 3, 2017 2
